The plaintiffs petition for certification for appeal from the Appellate Court, 48 Conn. App. 918 (AC 17247), is granted, limited to the following issue:
“In a declaratory judgment action where the plaintiff sought declaratory relief with respect to whether it or the defendant insurer was responsible for providing primary insurance coverage in a pending underlying tort case, did the Appellate Court properly affirm the judgment of the trial court dismissing the declaratory judgment action for lack of subject matter jurisdiction on the grounds such action was premature?”
NORCOTT, J., did not participate in the consideration or decision of this petition.